AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                           JUDGMENT IN A CRIMINAL CASE
                                           V.                                 (For Offenses Committed On or After November 1, 1987)

                                                                              Case Number: 19CR4306-MDD
                         JULIO CESAR LUNA-CRUZ

                                                                              Sean McGuire, FD
                                                                              Defendant's Attorne


REGISTRATION NO. 78011051                                                                                  FILED
 THE DEFENDANT:                                                                                            ~Jv 2 o 2019
   pleaded guilty to count( s) 1 of Superseding Misdemeanor Information
 1:8:1                                                                          CLEf!..;:. t., S D,STR.Ci COU~T
                                                                             SOUTHER~· O,S-RICT C'F C.:..L FOP,~IA
 D was found guilty to count(s)                                              BY                             DE~~TY
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                            Count Number(s)
8:1325                             IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                      1


 D The defendant has been found not guilty on count(s)
 £] Count(s)           Felony Infonnation                                -------------------
                                                                                  is dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                SIXTY (60) DAYS

     Assessment: $10.00 1:8:1 Fine: NO FINE
  1:8:1
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                                               November 20, 20 9
                                                               Date of                       nee




                                                                                             u,-,,,_,,y M. KURREN
                                                                                      v,:,o.,J..{L
                                                                                         STATES MAGISTRATE JUDGE
